Day, J".
The court erred in refusing to make the judgment for the amount of taxes paid a lien upon the lots on which the taxes were assessed.
The payment of the defendants relieved the land from the lien then existing, and enured to plaintiff’s benefit. It is right and equitable that defendants should be subrogated to the lien before existing. The fact that the former opinion of this court was silent respecting a lien cannot be fairly construed., *38into a denial of the existence of the right. If final decree had been entered in this court the lien would have been preserved. See Sears v. Sellew, 28 Iowa, 501; Orr v. Travacier, 21 Iowa, 68.
The judgment of the court below is
Reversed.